Exhibit 10.16

 

EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”) is made as of the 3rd
day of February, 2004 between Gregory F. Hughes (“Executive”) and SL Green
Realty Corp., a Maryland corporation with its principal place of business at 420
Lexington Avenue, New York, New York 10170 (the “Employer”).

 


1.             TERM.  THE TERM OF THIS AGREEMENT SHALL COMMENCE ON FEBRUARY 3,
2004 AND SHALL CONTINUE FOR A PERIOD OF THREE YEARS FROM THE COMMENCEMENT DATE,
UNLESS EARLIER TERMINATED AS PROVIDED IN SECTION 6 BELOW, SHALL TERMINATE ON THE
THIRD ANNIVERSARY OF THE DATE OF THIS AGREEMENT (THE “ORIGINAL TERM”); PROVIDED,
HOWEVER, THAT SECTIONS 4 AND 8 (AND ANY ENFORCEMENT OR OTHER PROCEDURAL
PROVISIONS HEREOF AFFECTING SECTIONS 4 AND 8) HEREOF SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AS PROVIDED THEREIN.  THE ORIGINAL TERM MAY BE
EXTENDED FOR SUCH PERIOD OR PERIODS, IF ANY, AS MAY BE MUTUALLY AGREED TO IN
WRITING BY EXECUTIVE AND THE EMPLOYER (EACH A “RENEWAL TERM”).  IF EITHER PARTY
INTENDS NOT TO EXTEND THE ORIGINAL TERM, SUCH PARTY WILL GIVE THE OTHER PARTY AT
LEAST SIX MONTHS’ WRITTEN NOTICE OF SUCH INTENTION.  IF EITHER PARTY GIVES SUCH
NOTICE WITH LESS THAN SIX MONTHS REMAINING IN THE ORIGINAL TERM, THE TERM OF
THIS AGREEMENT SHALL BE EXTENDED UNTIL THE DATE WHICH IS SIX MONTHS AFTER THE
DATE ON WHICH THE NOTICE IS GIVEN.  THE PERIOD OF EXECUTIVE’S EMPLOYMENT
HEREUNDER CONSISTING OF THE ORIGINAL TERM AND ALL RENEWAL TERMS (AND ANY PERIOD
OF EXTENSION UNDER THE FOREGOING SENTENCE), IF ANY, IS HEREIN REFERRED TO AS THE
“EMPLOYMENT PERIOD.”


 


2.             EMPLOYMENT AND DUTIES.


 


(A)           DUTIES.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE EMPLOYED
IN THE BUSINESS OF THE EMPLOYER AND ITS AFFILIATES.  EXECUTIVE SHALL SERVE THE
EMPLOYER AS A SENIOR CORPORATE EXECUTIVE AND SHALL HAVE THE TITLE OF CHIEF
FINANCIAL OFFICER OF THE EMPLOYER.  EXECUTIVE WILL REPORT TO THE CHIEF EXECUTIVE
OFFICER OF THE EMPLOYER.  EXECUTIVE SHALL BE PRINCIPALLY RESPONSIBLE FOR THE
FINANCIAL SYSTEMS AND CONTROLS, PUBLIC ACCOUNTING AND REPORTING AND TAX PLANNING
AND IMPLEMENTATION FOR EMPLOYER AND SHALL PROVIDE ASSISTANCE TO EMPLOYER’S CHIEF
EXECUTIVE OFFICER IN CONNECTION WITH SUCH ACTIVITIES.  IN NO EVENT SHALL
EXECUTIVE HAVE ANY RESPONSIBILITY OR DUTIES WITH RESPECT TO THE OPERATIONS AND
THE CAPITAL MARKETS ACTIVITIES OF THE EMPLOYER, AND, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, IN NO EVENT SHALL ANY OF THE EXECUTIVE’S DUTIES
EXTEND TO OR CONFLICT WITH ANY OF THE DUTIES OF THE CHIEF OPERATING OFFICER OF
THE EMPLOYER.  EXECUTIVE’S DUTIES AND AUTHORITY SHALL BE AS FURTHER SET FORTH IN
THE BY-LAWS OF THE EMPLOYER AND AS OTHERWISE ESTABLISHED FROM TIME TO TIME BY
THE BOARD OF DIRECTORS OF THE EMPLOYER (THE “BOARD”) AND THE CHIEF EXECUTIVE
OFFICER OF THE EMPLOYER, BUT IN ALL EVENTS SUCH DUTIES SHALL BE COMMENSURATE
WITH HIS POSITION AS CHIEF FINANCIAL OFFICER OF THE EMPLOYER.


 


(B)           BEST EFFORTS.  EXECUTIVE AGREES TO HIS EMPLOYMENT AS DESCRIBED IN
THIS SECTION 2 AND AGREES TO DEVOTE SUBSTANTIALLY ALL OF HIS BUSINESS TIME AND
EFFORTS TO THE PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT, EXCEPT AS
OTHERWISE APPROVED BY THE BOARD; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE
INTERPRETED TO PRECLUDE EXECUTIVE, SO LONG AS THERE IS NO MATERIAL INTERFERENCE
WITH HIS DUTIES HEREUNDER, FROM (I) PARTICIPATING AS AN OFFICER OR DIRECTOR OF,
OR ADVISOR TO, ANY CHARITABLE OR OTHER TAX EXEMPT ORGANIZATION OR OTHERWISE
ENGAGING IN CHARITABLE, FRATERNAL OR TRADE GROUP ACTIVITIES; (II) INVESTING AND
MANAGING HIS ASSETS AS A PASSIVE INVESTOR IN OTHER ENTITIES OR BUSINESS
VENTURES; PROVIDED THAT HE PERFORMS NO MANAGEMENT OR SIMILAR ROLE (OR, IN THE
CASE OF INVESTMENTS OTHER THAN REAL ESTATE INVESTMENTS, HE PERFORMS A MANAGEMENT
ROLE COMPARABLE TO THE ROLE THAT A SIGNIFICANT LIMITED PARTNER WOULD HAVE, BUT
PERFORMS NO DAY-TO-DAY MANAGEMENT OR SIMILAR ROLE) WITH RESPECT TO SUCH ENTITIES
OR VENTURES AND SUCH INVESTMENT DOES NOT VIOLATE SECTION 8 HEREOF; AND PROVIDED,
FURTHER, THAT, IN ANY CASE IN WHICH ANOTHER PARTY

 

--------------------------------------------------------------------------------


 


INVOLVED IN THE INVESTMENT HAS A MATERIAL BUSINESS RELATIONSHIP WITH THE
EMPLOYER, EXECUTIVE SHALL GIVE PRIOR WRITTEN NOTICE THEREOF TO THE BOARD; OR
(III) SERVING AS A MEMBER OF THE BOARD OF DIRECTORS OF A FOR-PROFIT CORPORATION
WITH THE APPROVAL OF THE CHIEF EXECUTIVE OFFICER OF THE EMPLOYER.


 


(C)           TRAVEL.  IN PERFORMING HIS DUTIES HEREUNDER, EXECUTIVE SHALL BE
AVAILABLE FOR ALL REASONABLE TRAVEL AS THE NEEDS OF THE EMPLOYER’S BUSINESS MAY
REQUIRE.  EXECUTIVE SHALL BE BASED IN, OR WITHIN 25 MILES OF, MANHATTAN.


 


3.             COMPENSATION AND BENEFITS.  IN CONSIDERATION OF EXECUTIVE’S
SERVICES HEREUNDER, THE EMPLOYER SHALL COMPENSATE EXECUTIVE AS PROVIDED IN THIS
AGREEMENT.


 


(A)           BASE SALARY.  THE EMPLOYER SHALL PAY EXECUTIVE AN AGGREGATE
MINIMUM ANNUAL SALARY AT THE RATE OF $400,000 PER ANNUM DURING THE EMPLOYMENT
PERIOD (“BASE SALARY”).  BASE SALARY SHALL BE PAYABLE BI-WEEKLY IN ACCORDANCE
WITH THE EMPLOYER’S NORMAL BUSINESS PRACTICES AND SHALL BE REVIEWED BY THE BOARD
OR COMPENSATION COMMITTEE AT LEAST ANNUALLY.


 


(B)           INCENTIVE COMPENSATION/BONUSES.  IN ADDITION TO BASE SALARY,
DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE ELIGIBLE FOR AND SHALL RECEIVE
SUCH DISCRETIONARY ANNUAL BONUSES AS THE BOARD, IN ITS SOLE DISCRETION, MAY DEEM
APPROPRIATE TO REWARD EXECUTIVE FOR JOB PERFORMANCE; PROVIDED, HOWEVER, THAT
EXECUTIVE’S ANNUAL PERFORMANCE BONUS SHALL NOT BE LESS THAN $200,000.  IN
ADDITION, EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN ANY OTHER BONUS OR
INCENTIVE COMPENSATION PLANS IN EFFECT WITH RESPECT TO SENIOR EXECUTIVE OFFICERS
OF THE EMPLOYER, AS THE BOARD, IN ITS SOLE DISCRETION, MAY DEEM APPROPRIATE TO
REWARD EXECUTIVE FOR JOB PERFORMANCE.  EXECUTIVE SHALL BE ELIGIBLE TO
PARTICIPATE IN THE SL GREEN REALTY CORP. 2003 LONG-TERM OUTPERFORMANCE
COMPENSATION PROGRAM, AS AMENDED DECEMBER 2003 (THE “OUTPERFORMANCE PLAN”),
SUBJECT TO THE TERMS AND CONDITIONS AS SET FORTH IN THE EMPLOYER’S
OUTPERFORMANCE PLAN.  IT IS EXPRESSLY UNDERSTOOD THAT, WITH RESPECT TO AWARDS
UNDER THE OUTPERFORMANCE PLAN, THE PROVISIONS OF THE OUTPERFORMANCE PLAN, AS
AMENDED FROM TIME TO TIME, AND NOT THE PROVISIONS OF THIS AGREEMENT, SHALL
GOVERN IN ACCORDANCE WITH THEIR TERMS, EXCEPT WITH RESPECT TO THE 12 MONTHS OF
VESTING CREDIT PROVIDED FOR UNDER THE THIRD SENTENCE OF SECTION 7(A)(III).  IF
THE TERM OF THIS AGREEMENT IS EXTENDED UNDER THE PENULTIMATE SENTENCE OF
SECTION 1, AND EXECUTIVE’S EMPLOYMENT TERMINATES AS OF THE EXPIRATION OF THE
TERM AS SO EXTENDED, THEN (I) UPON SUCH TERMINATION OF EMPLOYMENT, EXECUTIVE
SHALL RECEIVE (WITHOUT DUPLICATION) AN AMOUNT EQUAL TO (A) $200,000 MULTIPLIED
BY (B) A FRACTION (X) THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE FISCAL
YEAR OF TERMINATION DURING WHICH EXECUTIVE WAS EMPLOYED AND (Y) THE DENOMINATOR
OF WHICH IS 365, AND (II) NO OTHER BONUS-RELATED AMOUNTS SHALL BE PAYABLE UNDER
THIS SECTION 3(B) FOR THE FISCAL YEAR OF TERMINATION.


 


(C)           STOCK OPTIONS.  AS DETERMINED BY THE BOARD, IN ITS SOLE
DISCRETION, EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN THE EMPLOYER’S THEN
CURRENT STOCK OPTION AND INCENTIVE PLAN (THE “PLAN”), WHICH AUTHORIZES THE GRANT
OF STOCK OPTIONS AND STOCK AWARDS OF THE EMPLOYER’S COMMON STOCK (“COMMON
STOCK”).  SUBJECT TO THE PROVISIONS OF THE PLAN (INCLUDING THE PROCEDURES
THEREIN RELATING TO GRANTS), EXECUTIVE WILL BE GRANTED OPTIONS THEREUNDER FOR
100,000 SHARES OF THE EMPLOYER’S COMMON STOCK, EFFECTIVE AS OF THE COMMENCEMENT
OF EMPLOYMENT HEREUNDER, IN ACCORDANCE WITH AND SUBJECT TO DEFINITIVE
DOCUMENTATION WHICH IS CONSISTENT WITH THE TERMS SUMMARIZED ON EXHIBIT A HERETO
AND WHICH IS OTHERWISE CONSISTENT WITH THE EMPLOYER’S GENERAL PRACTICES FOR
DOCUMENTATION CONTEMPLATED BY THE PLAN.


 


(D)           OTHER EQUITY AWARDS.  SUBJECT TO THE PROVISIONS OF THE PLAN
(INCLUDING THE PROCEDURES THEREIN RELATING TO GRANTS), EXECUTIVE WILL BE GRANTED
22,500 RESTRICTED SHARES OF

 

2

--------------------------------------------------------------------------------


 


COMMON STOCK, EFFECTIVE AS OF THE COMMENCEMENT OF EMPLOYMENT HEREUNDER, IN
ACCORDANCE WITH AND SUBJECT TO DEFINITIVE DOCUMENTATION WHICH IS CONSISTENT WITH
THE TERMS SUMMARIZED ON EXHIBIT B HERETO AND WHICH IS OTHERWISE CONSISTENT WITH
THE EMPLOYER’S GENERAL PRACTICES FOR DOCUMENTATION CONTEMPLATED BY THE PLAN.  IN
ADDITION, THE EMPLOYER SHALL PAY EXECUTIVE AN ADDITIONAL CASH AMOUNT, INTENDED
TO SERVE GENERALLY AS A TAX GROSS-UP, UPON EACH DATE ON WHICH THE RESTRICTED
SHARES VEST AND BECOME TAXABLE, EQUAL TO 40% OF THE VALUE OF THE SHARES INCLUDED
IN EXECUTIVE’S TAXABLE INCOME ON SUCH DATE.


 


(E)           EXPENSES.  EXECUTIVE SHALL BE REIMBURSED FOR ALL REASONABLE
BUSINESS RELATED EXPENSES INCURRED BY EXECUTIVE AT THE REQUEST OF OR ON BEHALF
OF THE EMPLOYER, PROVIDED THAT SUCH EXPENSES ARE INCURRED AND ACCOUNTED FOR IN
ACCORDANCE WITH THE POLICIES AND PROCEDURES ESTABLISHED BY THE EMPLOYER.  ANY
EXPENSES INCURRED DURING THE EMPLOYMENT PERIOD BUT NOT REIMBURSED BY THE
EMPLOYER BY THE END OF THE EMPLOYMENT PERIOD, SHALL REMAIN THE OBLIGATION OF THE
EMPLOYER TO SO REIMBURSE EXECUTIVE.


 


(F)            HEALTH AND WELFARE BENEFIT PLANS.  DURING THE EMPLOYMENT PERIOD,
EXECUTIVE AND EXECUTIVE’S IMMEDIATE FAMILY SHALL BE ENTITLED TO PARTICIPATE IN
SUCH HEALTH AND WELFARE BENEFIT PLANS AS THE EMPLOYER SHALL MAINTAIN FROM TIME
TO TIME FOR THE BENEFIT OF SENIOR EXECUTIVE OFFICERS OF THE EMPLOYER AND THEIR
FAMILIES, ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN SUCH PLAN. 
NOTHING IN THIS SECTION SHALL LIMIT THE EMPLOYER’S RIGHT TO CHANGE OR MODIFY OR
TERMINATE ANY BENEFIT PLAN OR PROGRAM AS IT SEES FIT FROM TIME TO TIME IN THE
NORMAL COURSE OF BUSINESS SO LONG AS IT DOES SO FOR ALL SENIOR EXECUTIVES OF THE
EMPLOYER.


 


(G)           VACATIONS.  EXECUTIVE SHALL BE ENTITLED TO PAID VACATIONS IN
ACCORDANCE WITH THE THEN REGULAR PROCEDURES OF THE EMPLOYER GOVERNING SENIOR
EXECUTIVE OFFICERS.


 


(H)           OTHER BENEFITS.  DURING THE EMPLOYMENT PERIOD, THE EMPLOYER SHALL
PROVIDE TO EXECUTIVE SUCH OTHER BENEFITS, AS GENERALLY MADE AVAILABLE TO OTHER
SENIOR EXECUTIVES OF THE EMPLOYER (OTHER THAN LIFE INSURANCE AND OTHER DEATH
BENEFITS AND OTHER THAN LONG-TERM DISABILITY COVERAGE).


 


4.             INDEMNIFICATION AND LIABILITY INSURANCE.  THE EMPLOYER AGREES TO
INDEMNIFY EXECUTIVE TO THE EXTENT PERMITTED BY APPLICABLE LAW, AS THE SAME
EXISTS AND MAY HEREAFTER BE AMENDED, FROM AND AGAINST ANY AND ALL LOSSES,
DAMAGES, CLAIMS, LIABILITIES AND EXPENSES ASSERTED AGAINST, OR INCURRED OR
SUFFERED BY, EXECUTIVE (INCLUDING THE COSTS AND EXPENSES OF LEGAL COUNSEL
RETAINED BY THE EMPLOYER TO DEFEND EXECUTIVE AND JUDGMENTS, FINES AND AMOUNTS
PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY OR IMPOSED ON SUCH
INDEMNIFIED PARTY) WITH RESPECT TO ANY ACTION, SUIT OR PROCEEDING, WHETHER
CIVIL, CRIMINAL ADMINISTRATIVE OR INVESTIGATIVE (A “PROCEEDING”) IN WHICH
EXECUTIVE IS MADE A PARTY OR THREATENED TO BE MADE A PARTY, EITHER WITH REGARD
TO HIS ENTERING INTO THIS AGREEMENT WITH THE EMPLOYER OR IN HIS CAPACITY AS AN
OFFICER OR DIRECTOR, OR FORMER OFFICER OR DIRECTOR, OF THE EMPLOYER OR ANY
AFFILIATE THEREOF FOR WHICH HE MAY SERVE IN SUCH CAPACITY.  THE EMPLOYER ALSO
AGREES TO SECURE AND MAINTAIN OFFICERS AND DIRECTORS LIABILITY INSURANCE
PROVIDING COVERAGE FOR EXECUTIVE. THE PROVISIONS OF THIS SECTION 4 SHALL REMAIN
IN EFFECT AFTER THIS AGREEMENT IS TERMINATED IRRESPECTIVE OF THE REASONS FOR
TERMINATION.


 


5.             EMPLOYER’S POLICIES.  EXECUTIVE AGREES TO OBSERVE AND COMPLY WITH
THE REASONABLE RULES AND REGULATIONS OF THE EMPLOYER AS ADOPTED BY THE BOARD
FROM TIME TO TIME REGARDING THE PERFORMANCE OF HIS DUTIES AND TO CARRY OUT AND
PERFORM ORDERS, DIRECTIONS AND POLICIES COMMUNICATED TO HIM FROM TIME TO TIME BY
THE BOARD, SO LONG AS SAME ARE OTHERWISE CONSISTENT WITH THIS AGREEMENT.


 


6.             TERMINATION.  EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED
UNDER THE FOLLOWING CIRCUMSTANCES:

 

3

--------------------------------------------------------------------------------


 


(A)           TERMINATION BY THE EMPLOYER.


 


(I)            DEATH.  EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE UPON HIS
DEATH.


 


(II)           DISABILITY.  IF, AS A RESULT OF EXECUTIVE’S INCAPACITY DUE TO
PHYSICAL OR MENTAL ILLNESS OR DISABILITY, EXECUTIVE SHALL HAVE BEEN INCAPABLE OF
PERFORMING HIS DUTIES HEREUNDER EVEN WITH A REASONABLE ACCOMMODATION ON A
FULL-TIME BASIS FOR THE ENTIRE PERIOD OF FOUR CONSECUTIVE MONTHS OR ANY 120 DAYS
IN A 180-DAY PERIOD, AND WITHIN 30 DAYS AFTER WRITTEN NOTICE OF TERMINATION (AS
DEFINED IN SECTION 6(D)) IS GIVEN HE SHALL NOT HAVE RETURNED TO THE PERFORMANCE
OF HIS DUTIES HEREUNDER ON A FULL-TIME BASIS, THE EMPLOYER MAY TERMINATE
EXECUTIVE’S EMPLOYMENT HEREUNDER.


 


(III)          CAUSE.  THE EMPLOYER MAY TERMINATE EXECUTIVE’S EMPLOYMENT
HEREUNDER FOR CAUSE.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN:  (I)
EXECUTIVE’S ENGAGING IN CONDUCT WHICH IS A FELONY; (II) EXECUTIVE’S ENGAGING IN
CONDUCT CONSTITUTING A MATERIAL BREACH OF FIDUCIARY DUTY, GROSS NEGLIGENCE OR
WILLFUL AND MATERIAL MISCONDUCT, MATERIAL FRAUD OR WILLFUL AND MATERIAL
MISREPRESENTATION; (III) EXECUTIVE’S MATERIAL BREACH OF ANY OF HIS OBLIGATIONS
UNDER SECTION 8(A) THROUGH 8(E) OF THIS AGREEMENT; OR (IV) EXECUTIVE’S FAILURE
TO COMPETENTLY PERFORM HIS DUTIES  AFTER RECEIVING NOTICE FROM THE EMPLOYER
SPECIFICALLY IDENTIFYING THE MANNER IN WHICH EXECUTIVE HAS FAILED TO PERFORM (IT
BEING UNDERSTOOD THAT, FOR THIS PURPOSE, THE MANNER AND LEVEL OF EXECUTIVE’S
PERFORMANCE SHALL NOT BE DETERMINED BASED ON THE FINANCIAL PERFORMANCE
(INCLUDING WITHOUT LIMITATION THE PERFORMANCE OF THE STOCK) OF THE EMPLOYER).


 


(IV)          WITHOUT CAUSE.  EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED
BY THE EMPLOYER AT ANY TIME WITH OR WITHOUT CAUSE (AS DEFINED IN
SECTION 6(A)(III) ABOVE), BY A MAJORITY VOTE OF ALL OF THE MEMBERS OF THE BOARD
UPON WRITTEN NOTICE TO EXECUTIVE, SUBJECT ONLY TO THE SEVERANCE PROVISIONS
SPECIFICALLY SET FORTH IN SECTION 7.


 


(B)           TERMINATION BY EXECUTIVE.


 


(I)            DISABILITY.  EXECUTIVE MAY TERMINATE HIS EMPLOYMENT HEREUNDER FOR
DISABILITY WITHIN THE MEANING OF SECTION 6(A)(II) ABOVE.


 


(II)           WITH GOOD REASON.  EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE
TERMINATED BY EXECUTIVE WITH GOOD REASON EFFECTIVE IMMEDIATELY BY WRITTEN NOTICE
TO THE BOARD.  FOR PURPOSES OF THIS AGREEMENT, WITH “GOOD REASON” SHALL MEAN:
(I) A FAILURE BY THE EMPLOYER TO PAY COMPENSATION IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 3, WHICH FAILURE HAS NOT BEEN CURED WITHIN 14 DAYS AFTER
THE NOTICE OF THE FAILURE (SPECIFYING THE SAME) HAS BEEN GIVEN BY EXECUTIVE TO
THE EMPLOYER; OR (II) A MATERIAL BREACH BY THE EMPLOYER OF ANY OTHER PROVISION
OF THIS AGREEMENT WHICH HAS NOT BEEN CURED WITHIN 30 DAYS AFTER NOTICE OF
NONCOMPLIANCE (SPECIFYING THE NATURE OF THE NONCOMPLIANCE) HAS BEEN GIVEN BY
EXECUTIVE TO THE EMPLOYER.  ON AND AFTER THE OCCURRENCE OF A CHANGE-IN-CONTROL
(AS DEFINED IN SECTION 6(C) BELOW), “GOOD REASON” SHALL ALSO INCLUDE, IN
ADDITION TO THE FOREGOING:


 

(A)          a change in duties, responsibilities, status or positions with the
Employer that does not represent a promotion from or maintaining of Executive’s
duties, responsibilities, status or positions as in effect immediately prior to
the Change-in-Control, or any removal of Executive from or any failure to
reappoint

 

4

--------------------------------------------------------------------------------


 

or reelect Executive to such positions, except in connection with the
termination of Executive’s employment for Cause, disability, retirement or
death;

 

(B)           a reduction by the Employer in Executive’s Base Salary or bonus
compensation as in effect immediately prior to the Change-in-Control;

 

(C)           the failure by the Employer to continue in effect any of the
benefit plans including, but not limited to ongoing stock option and equity
awards, in which Executive is participating at the time of the Change-in-Control
of the Employer (unless Executive is permitted to participate in any substitute
benefit plan with substantially the same terms and to the same extent and with
the same rights as Executive had with respect to the benefit plan that is
discontinued) other than as a result of the normal expiration of any such
benefit plan in accordance with its terms as in effect at the time of the
Change-in-Control, or the taking of any action, or the failure to act, by the
Employer which would adversely affect Executive’s continued participation in any
of such benefit plans on at least as favorable a basis to Executive as was the
case on the date of the Change-in-Control or which would materially reduce
Executive’s benefits in the future under any of such benefit plans or deprive
Executive of any material benefits enjoyed by Executive at the time of the
Change-in-Control; provided, however, that any such action or inaction on the
part of the Employer, including any modification, cancellation or termination of
any benefits plan, undertaken in order to maintain such plan in compliance with
any federal, state or local law or regulation governing benefits plans,
including, but not limited to, the Employment Retirement Income Security Act of
1974, shall not constitute Good Reason for the purposes of this Agreement;

 

(D)          the Employer’s requiring Executive to be based in an office located
more than 25 miles from Manhattan, except for required travel relating to the
Employer’s business to an extent substantially consistent with the business
travel obligations which Executive undertook on behalf of the Employer prior to
the Change-in-Control; and

 

(E)           the failure by the Employer to obtain from any successor to the
Employer an agreement to be bound by this Agreement pursuant to Section 16
hereof, which has not been cured within 30 days after the notice of the failure
(specifying the same) has been given by Executive to the Employer.

 

(iii)          Without Good Reason.  Executive shall have the right to terminate
his employment hereunder without Good Reason, subject to the terms and
conditions of this Agreement.

 


(C)           DEFINITIONS.  THE FOLLOWING TERMS SHALL BE DEFINED AS SET FORTH
BELOW.


 


(I)            A “CHANGE-IN-CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF:


 

(A)          any Person, together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Securities Exchange Act of 1934
(the “Exchange Act”)) of such Person, shall become the “beneficial owner” (as
such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Employer or SL Green Operating Partnership,
L.P.

 

5

--------------------------------------------------------------------------------


 

(the “OP”) representing 25% or more of either (1) the combined voting power of
the Employer’s and/or OP’s then outstanding securities having the right to vote
in an election of the Board (“Voting Securities”) or (2) the then outstanding
shares of all classes of stock of the Employer or OP (in either such case other
than as a result of the acquisition of securities directly from the Employer or
OP); or

 

(B)           the members of the Board at the beginning of any consecutive
24-calendar-month period commencing on or after the date hereof (the “Incumbent
Directors”) cease for any reason other than due to death to constitute at least
a majority of the members of the Board; provided that any director whose
election, or nomination for election by the Employer’s stockholders, was
approved by a vote of at least a majority of the members of the Board then still
in office who were members of the Board at the beginning of such
24-calendar-month period, shall be deemed to be an Incumbent Director; or

 

(C)           the stockholders of the Employer shall approve (1) any
consolidation or merger of the Employer or any subsidiary where the stockholders
of the Employer, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate at least 50% of the voting shares of the
corporation issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any), (2) any sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Employer, if the shareholders of the Employer and unitholders of
the OP taken as a whole and considered as one class immediately before such
transaction own, immediately after consummation of such transaction, equity
securities and partnership units possessing less than 50% percent of the
surviving or acquiring company and partnership taken as a whole or (3) any plan
or proposal for the liquidation or dissolution of the Employer.

 

Notwithstanding the foregoing, a “Change-in-Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Employer which, by reducing the number of
shares of stock or other Voting Securities outstanding, increases (x) the
proportionate number of shares of stock of the Employer beneficially owned by
any Person to 25% or more of the shares of stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any Person to 25% or more of the combined voting power of all then
outstanding Voting Securities; provided, however, that if any Person referred to
in clause (x) or (y) of this sentence shall thereafter become the beneficial
owner of any additional stock of the Employer or other Voting Securities (other
than pursuant to a share split, stock dividend, or similar transaction), then a
“Change-in-Control” shall be deemed to have occurred for purposes of the
foregoing clause (A).

 


(II)           “PERSON” SHALL HAVE THE MEANING USED IN SECTIONS 13(D) AND 14(D)
OF THE EXCHANGE ACT; PROVIDED HOWEVER, THAT THE TERM “PERSON” SHALL NOT INCLUDE
(A) STEPHEN L. GREEN, (B) EXECUTIVE OR (C) THE EMPLOYER, ANY OF ITS
SUBSIDIARIES, OR ANY TRUSTEE, FIDUCIARY OR OTHER PERSON OR ENTITY HOLDING
SECURITIES UNDER ANY EMPLOYEE BENEFIT PLAN OF THE EMPLOYER OR ANY OF ITS
SUBSIDIARIES.  IN ADDITION, NO CHANGE-IN-CONTROL SHALL BE

 

6

--------------------------------------------------------------------------------


 


DEEMED TO HAVE OCCURRED UNDER CLAUSE (I)(A) ABOVE BY VIRTUE OF A “GROUP” (AS
SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT) BECOMING A
BENEFICIAL OWNER AS DESCRIBED IN SUCH CLAUSE, IF ANY INDIVIDUAL OR ENTITY
DESCRIBED IN CLAUSE (A), (B) OR (C) OF THE FOREGOING SENTENCE IS A MEMBER OF
SUCH GROUP.


 


(D)           NOTICE OF TERMINATION.  ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT
BY THE EMPLOYER OR BY EXECUTIVE (OTHER THAN ON ACCOUNT OF DEATH) SHALL BE
COMMUNICATED BY WRITTEN NOTICE OF TERMINATION TO THE OTHER PARTY HERETO IN
ACCORDANCE WITH SECTION 12 OF THIS AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, A
“NOTICE OF TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND, AS APPLICABLE, SHALL
SET FORTH IN REASONABLE DETAIL THE FACT AND CIRCUMSTANCES CLAIMED TO PROVIDE A
BASIS FOR TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO
INDICATED.


 


7.             COMPENSATION UPON TERMINATION.


 


(A)           TERMINATION BY EMPLOYER WITHOUT CAUSE OR BY EXECUTIVE WITH GOOD
REASON.  IF (I) EXECUTIVE IS TERMINATED BY THE EMPLOYER WITHOUT CAUSE PURSUANT
TO SECTION 6(A)(IV) ABOVE, OR (II) EXECUTIVE SHALL TERMINATE HIS EMPLOYMENT
HEREUNDER WITH GOOD REASON PURSUANT TO SECTION (6)(B)(II) ABOVE, THEN THE
EMPLOYMENT PERIOD SHALL TERMINATE AS OF THE EFFECTIVE DATE SET FORTH IN THE
WRITTEN NOTICE OF SUCH TERMINATION (THE “TERMINATION DATE”) AND EXECUTIVE SHALL
BE ENTITLED TO THE FOLLOWING PAYMENT AND BENEFITS:


 


(I)            EXECUTIVE SHALL RECEIVE ANY EARNED AND ACCRUED BUT UNPAID BASE
SALARY ON THE TERMINATION DATE, AND ANY EARNED AND ACCRUED BUT UNPAID INCENTIVE
COMPENSATION AND BONUSES PAYABLE AT SUCH TIMES AS WOULD HAVE APPLIED WITHOUT
REGARD TO SUCH TERMINATION.


 


(II)           THE EMPLOYER SHALL CONTINUE TO PAY EXECUTIVE’S BASE SALARY (AT
THE RATE IN EFFECT ON THE DATE OF HIS TERMINATION) AND ANNUAL PERFORMANCE BONUS
(BASED ON THE AMOUNT PAID FOR THE IMMEDIATELY PRECEDING YEAR OR, IF THE
TERMINATION TAKES PLACE PRIOR TO A BONUS HAVING BEEN PREVIOUSLY SO PAID, THE SUM
OF $200,000) FOR THE REMAINING TERM OF THE EMPLOYMENT PERIOD AFTER THE DATE OF
EXECUTIVE’S TERMINATION, ON THE SAME PERIODIC PAYMENT DATES AS PAYMENT WOULD
HAVE BEEN MADE TO EXECUTIVE HAD THE EMPLOYMENT PERIOD NOT BEEN TERMINATED FOR
THE REMAINING TERM OF THE EMPLOYMENT PERIOD AFTER THE DATE OF EXECUTIVE’S
TERMINATION; PROVIDED, HOWEVER, THAT IF SUCH TERMINATION OCCURS UPON OR
FOLLOWING A CHANGE-IN-CONTROL, THE EMPLOYER SHALL CONTINUE TO PAY EXECUTIVE’S
BASE SALARY (AT THE RATE IN EFFECT ON THE DATE OF HIS TERMINATION) AND ANNUAL
PERFORMANCE BONUS (BASED ON THE HIGHEST AMOUNT PAID FOR THE THREE PRECEDING
YEARS OR, IF THE TERMINATION TAKES PLACE PRIOR TO A BONUS HAVING BEEN PREVIOUSLY
SO PAID, THE SUM OF $200,000) FOR THE GREATER OF 18 MONTHS OR THE REMAINING TERM
OF THE EMPLOYMENT PERIOD AFTER THE DATE OF EXECUTIVE’S TERMINATION, ON SUCH
PERIODIC PAYMENT DATES.


 


(III)          EXECUTIVE SHALL CONTINUE TO RECEIVE ALL BENEFITS DESCRIBED IN
SECTION 3(F) EXISTING ON THE DATE OF TERMINATION FOR THE REMAINING TERM OF THE
EMPLOYMENT PERIOD, SUBJECT TO THE TERMS AND CONDITIONS UPON WHICH SUCH BENEFITS
MAY BE OFFERED TO CONTINUING SENIOR EXECUTIVES FROM TIME TO TIME.  FOR PURPOSES
OF THE APPLICATION OF SUCH BENEFITS, EXECUTIVE SHALL BE TREATED AS IF HE HAD
REMAINED IN THE EMPLOY OF THE EMPLOYER WITH A BASE SALARY AT THE RATE IN EFFECT
ON THE DATE OF TERMINATION.  FOR PURPOSES OF VESTING UNDER THE EMPLOYER’S
OUTPERFORMANCE PLAN, WITHOUT LIMITING ANY OTHER RIGHTS THAT EXECUTIVE MAY HAVE
UNDER THE EMPLOYER’S OUTPERFORMANCE PLAN, EXECUTIVE SHALL BE TREATED AS IF HE
HAD REMAINED IN THE EMPLOY OF THE EMPLOYER FOR 12 MONTHS AFTER THE DATE

 

7

--------------------------------------------------------------------------------


 


OF TERMINATION.  NOTWITHSTANDING THE FOREGOING, (A) NOTHING IN THIS
SECTION 7(A)(III) SHALL RESTRICT THE ABILITY OF THE EMPLOYER TO AMEND OR
TERMINATE THE PLANS AND PROGRAMS GOVERNING THE BENEFITS DESCRIBED IN
SECTION 3(F) FROM TIME TO TIME IN ITS SOLE DISCRETION, AND (B) THE EMPLOYER
SHALL IN NO EVENT BE REQUIRED TO PROVIDE ANY BENEFITS OTHERWISE REQUIRED BY THIS
SECTION 7(A)(III) AFTER SUCH TIME AS EXECUTIVE BECOMES ENTITLED TO RECEIVE
BENEFITS OF THE SAME TYPE FROM ANOTHER EMPLOYER OR RECIPIENT OF EXECUTIVE’S
SERVICES (SUCH ENTITLEMENT BEING DETERMINED WITHOUT REGARD TO ANY INDIVIDUAL
WAIVERS OR OTHER SIMILAR ARRANGEMENTS).


 


(IV)          ANY UNVESTED SHARES OF RESTRICTED STOCK (I.E., SHARES THEN STILL
SUBJECT TO RESTRICTIONS UNDER THE APPLICABLE AWARD AGREEMENT) GRANTED TO
EXECUTIVE BY THE EMPLOYER SHALL BECOME VESTED (I.E., FREE FROM SUCH
RESTRICTIONS) AND, AS APPLICABLE, EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE
AMOUNT DESCRIBED IN THE LAST SENTENCE OF SECTION 3(D) (FOR THE AVOIDANCE OF
DOUBT, THE FOREGOING PROVISIONS OF THIS SENTENCE SHALL NOT REFER TO GRANTS UNDER
THE EMPLOYER’S OUTPERFORMANCE PLAN, WHICH SHALL APPLY IN ACCORDANCE WITH ITS
TERMS AS IN EFFECT FROM TIME TO TIME), AND ANY UNEXERCISEABLE OR UNVESTED STOCK
OPTIONS GRANTED TO EXECUTIVE BY THE EMPLOYER SHALL BECOME VESTED AND EXERCISABLE
ON THE DATE OF EXECUTIVE’S TERMINATION.  ANY UNEXERCISED STOCK OPTIONS GRANTED
TO EXECUTIVE BY THE EMPLOYER SHALL REMAIN EXERCISABLE UNTIL THE SECOND JANUARY 2
TO FOLLOW THE TERMINATION DATE OR, IF EARLIER, THE EXPIRATION OF THE INITIAL
APPLICABLE TERM STATED AT THE TIME OF THE GRANT.


 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(a), the Employer shall have no further obligations hereunder following
such termination.

 


(B)           TERMINATION BY THE EMPLOYER FOR CAUSE OR BY EXECUTIVE WITHOUT GOOD
REASON.  IF (I) EXECUTIVE IS TERMINATED BY THE EMPLOYER FOR CAUSE PURSUANT TO
SECTION 6(A)(III) ABOVE, OR (II) EXECUTIVE VOLUNTARILY TERMINATES HIS EMPLOYMENT
HEREUNDER WITHOUT GOOD REASON PURSUANT TO SECTION 6(B)(II) ABOVE, THEN THE
EMPLOYMENT PERIOD SHALL TERMINATE AS OF THE EFFECTIVE DATE SET FORTH IN THE
WRITTEN NOTICE OF SUCH TERMINATION (THE “TERMINATION DATE”) AND EXECUTIVE SHALL
BE ENTITLED TO RECEIVE HIS EARNED AND ACCRUED BUT UNPAID BASE SALARY AT THE RATE
THEN IN EFFECT UNTIL THE TERMINATION DATE. IN ADDITION, IN SUCH EVENT, EXECUTIVE
SHALL BE ENTITLED (I) TO RECEIVE ANY EARNED AND ACCRUED BUT UNPAID INCENTIVE
COMPENSATION OR BONUSES, PAYABLE AT SUCH TIMES AS WOULD HAVE APPLIED WITHOUT
REGARD TO SUCH TERMINATION, EXCEPT THAT, NOTWITHSTANDING THE FOREGOING, NO
AMOUNTS SHALL BE PAYABLE UNDER THIS CLAUSE (I) IN THE CASE OF A TERMINATION BY
THE EMPLOYER FOR CAUSE UNDER CLAUSE (I) OR (II) OF SECTION 6(A)(III) (FOR THE
AVOIDANCE OF DOUBT, THE FOREGOING PROVISIONS OF THIS CLAUSE (I) SHALL NOT REFER
TO GRANTS UNDER THE EMPLOYER’S OUTPERFORMANCE PLAN, WHICH SHALL APPLY IN
ACCORDANCE WITH ITS TERMS AS IN EFFECT FROM TIME TO TIME), (II) TO EXERCISE ANY
OPTIONS WHICH HAVE VESTED AS OF THE TERMINATION OF EXECUTIVE’S EMPLOYMENT AND
ARE EXERCISABLE TO THE EXTENT PROVIDED BY AND OTHERWISE IN ACCORDANCE WITH THE
TERMS OF THE APPLICABLE OPTION GRANT AGREEMENT OR PLAN, AND (III) TO RETAIN ANY
RESTRICTED SHARES OF THE EMPLOYER’S STOCK WHICH HAVE VESTED AS OF THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT.  OTHER THAN AS MAY BE PROVIDED UNDER
SECTION 4 OR AS EXPRESSLY PROVIDED IN THIS SECTION 7(B), THE EMPLOYER SHALL HAVE
NO FURTHER OBLIGATIONS HEREUNDER FOLLOWING SUCH TERMINATION.


 


(C)           TERMINATION BY REASON OF DEATH.     IF EXECUTIVE’S EMPLOYMENT
TERMINATES DUE TO HIS DEATH, THE EMPLOYER SHALL PAY EXECUTIVE’S BASE SALARY PLUS
ANY APPLICABLE PRO RATA PORTION OF THE ANNUAL PERFORMANCE BONUS DESCRIBED IN
SECTION 3(B) ABOVE FOR A PERIOD OF SIX MONTHS FROM THE DATE OF HIS DEATH, OR
SUCH LONGER PERIOD AS THE BOARD MAY DETERMINE, TO EXECUTIVE’S ESTATE OR TO A
BENEFICIARY DESIGNATED BY EXECUTIVE IN WRITING PRIOR TO HIS DEATH.  IN THE CASE
OF SUCH A TERMINATION, (I) EXECUTIVE SHALL BE CREDITED WITH SIX MONTHS AFTER
TERMINATION UNDER ANY

 

8

--------------------------------------------------------------------------------


 


PROVISIONS GOVERNING RESTRICTED STOCK OR OPTIONS RELATING TO THE VESTING OR
INITIAL EXERCISABILITY THEREOF, (II) IF SUCH SIX MONTHS OF CREDIT WOULD FALL
WITHIN A VESTING PERIOD, A PRO RATA PORTION OF THE UNVESTED SHARES OF RESTRICTED
STOCK GRANTED TO EXECUTIVE THAT OTHERWISE WOULD HAVE BECOME VESTED UPON THE
CONCLUSION OF SUCH VESTING PERIOD SHALL BECOME VESTED ON THE DATE OF EXECUTIVE’S
TERMINATION DUE TO HIS DEATH, AND A PRO RATA PORTION OF THE UNEXERCISABLE STOCK
OPTIONS GRANTED TO EXECUTIVE THAT OTHERWISE WOULD HAVE BECOME EXERCISABLE UPON
THE CONCLUSION OF SUCH VESTING PERIOD SHALL BECOME EXERCISABLE ON THE DATE OF
EXECUTIVE’S TERMINATION DUE TO SUCH DEATH, AND (III) AS APPLICABLE, EXECUTIVE
SHALL BE ENTITLED TO RECEIVE THE CASH AMOUNT DESCRIBED IN THE LAST SENTENCE OF
SECTION 3(D) WITH RESPECT TO THE RESTRICTED SHARES REFERENCED IN SUCH
SECTION 3(D) (FOR THE AVOIDANCE OF DOUBT, THE FOREGOING CLAUSES (I), (II) AND
(III) SHALL NOT REFER TO GRANTS UNDER THE EMPLOYER’S OUTPERFORMANCE PLAN, WHICH
SHALL APPLY IN ACCORDANCE WITH ITS TERMS AS IN EFFECT FROM TIME TO TIME). 
FURTHERMORE, UPON SUCH DEATH, ANY VESTED UNEXERCISED STOCK OPTIONS GRANTED TO
EXECUTIVE SHALL REMAIN VESTED AND EXERCISABLE UNTIL THE EARLIER OF (A) THE DATE
ON WHICH THE TERM OF SUCH STOCK OPTIONS OTHERWISE WOULD HAVE EXPIRED, OR (B) THE
SECOND JANUARY 1 AFTER THE DATE OF EXECUTIVE’S TERMINATION DUE TO HIS DEATH. 
OTHER THAN AS MAY BE PROVIDED UNDER SECTION 4 OR AS EXPRESSLY PROVIDED IN THIS
SECTION 7(C), THE EMPLOYER SHALL HAVE NO FURTHER OBLIGATIONS HEREUNDER FOLLOWING
SUCH TERMINATION.


 


(D)           TERMINATION BY REASON OF DISABILITY.  IN THE EVENT THAT
EXECUTIVE’S EMPLOYMENT TERMINATES DUE TO HIS DISABILITY AS DEFINED IN
SECTION 6(A)(II) ABOVE, EXECUTIVE SHALL BE ENTITLED TO BE PAID HIS BASE SALARY
PLUS ANY APPLICABLE PRO RATA PORTION OF THE ANNUAL PERFORMANCE BONUS DESCRIBED
IN SECTION 3(B) ABOVE FOR A PERIOD OF SIX MONTHS FROM THE DATE OF SUCH
TERMINATION, OR FOR SUCH LONGER PERIOD AS SUCH BENEFITS ARE THEN PROVIDED WITH
RESPECT TO OTHER SENIOR EXECUTIVES OF THE EMPLOYER.  IN THE CASE OF SUCH A
TERMINATION, (I) EXECUTIVE SHALL BE CREDITED WITH SIX MONTHS AFTER TERMINATION
UNDER ANY PROVISIONS GOVERNING RESTRICTED STOCK OR OPTIONS RELATING TO THE
VESTING OR INITIAL EXERCISABILITY THEREOF, (II) IF SUCH SIX MONTHS OF CREDIT
WOULD FALL WITHIN A VESTING PERIOD, A PRO RATA PORTION OF THE UNVESTED SHARES OF
RESTRICTED STOCK GRANTED TO EXECUTIVE THAT OTHERWISE WOULD HAVE BECOME VESTED
UPON THE CONCLUSION OF SUCH VESTING PERIOD SHALL BECOME VESTED ON THE DATE OF
EXECUTIVE’S TERMINATION DUE TO HIS DISABILITY, AND A PRO RATA PORTION OF THE
UNVESTED OR UNEXERCISABLE STOCK OPTIONS GRANTED TO EXECUTIVE THAT OTHERWISE
WOULD HAVE BECOME VESTED OR EXERCISABLE UPON THE CONCLUSION OF SUCH VESTING
PERIOD SHALL BECOME VESTED AND EXERCISABLE ON THE DATE OF EXECUTIVE’S
TERMINATION DUE TO SUCH DISABILITY, AND (III) AS APPLICABLE, EXECUTIVE SHALL BE
ENTITLED TO RECEIVE THE CASH AMOUNT DESCRIBED IN THE LAST SENTENCE OF
SECTION 3(D) WITH RESPECT TO THE RESTRICTED SHARES REFERENCED IN SUCH
SECTION 3(D) (FOR THE AVOIDANCE OF DOUBT, THE FOREGOING CLAUSES (I), (II) AND
(III) SHALL NOT REFER TO GRANTS UNDER THE EMPLOYER’S OUTPERFORMANCE PLAN, WHICH
SHALL APPLY IN ACCORDANCE WITH ITS TERMS AS IN EFFECT FROM TIME TO TIME). 
FURTHERMORE, UPON SUCH DISABILITY, ANY VESTED UNEXERCISED STOCK OPTIONS GRANTED
TO EXECUTIVE SHALL REMAIN VESTED AND EXERCISABLE UNTIL THE EARLIER OF (A) THE
DATE ON WHICH THE TERM OF SUCH STOCK OPTIONS OTHERWISE WOULD HAVE EXPIRED, OR
(B) THE SECOND JANUARY 1 AFTER THE DATE OF EXECUTIVE’S TERMINATION DUE TO HIS
DISABILITY.  OTHER THAN AS EXPRESSLY PROVIDED IN THIS SECTION 7(D), THE EMPLOYER
SHALL HAVE NO FURTHER OBLIGATIONS HEREUNDER FOLLOWING SUCH TERMINATION.


 


8.             CONFIDENTIALITY; PROHIBITED ACTIVITIES.  EXECUTIVE AND THE
EMPLOYER RECOGNIZE THAT DUE TO THE NATURE OF HIS EMPLOYMENT AND RELATIONSHIP
WITH THE EMPLOYER, EXECUTIVE HAS ACCESS TO AND DEVELOPS CONFIDENTIAL BUSINESS
INFORMATION, PROPRIETARY INFORMATION, AND TRADE SECRETS RELATING TO THE BUSINESS
AND OPERATIONS OF THE EMPLOYER.  EXECUTIVE ACKNOWLEDGES THAT (I) SUCH
INFORMATION IS VALUABLE TO THE BUSINESS OF THE EMPLOYER, (II) DISCLOSURE TO, OR
USE FOR THE BENEFIT OF, ANY PERSON OR ENTITY OTHER THAN THE EMPLOYER, WOULD
CAUSE IRREPARABLE DAMAGE TO THE EMPLOYER, (III) THE PRINCIPAL BUSINESSES OF THE
EMPLOYER ARE THE ACQUISITION, DEVELOPMENT, MANAGEMENT, LEASING OR FINANCING OF
ANY OFFICE REAL ESTATE PROPERTY, INCLUDING WITHOUT LIMITATION THE ORIGINATION OF
FIRST-MORTGAGE AND MEZZANINE DEBT OR PREFERRED EQUITY FINANCING FOR

 

9

--------------------------------------------------------------------------------


 


REAL ESTATE PROJECTS THROUGHOUT THE UNITED STATES (COLLECTIVELY, THE
“BUSINESS”), (IV) THE EMPLOYER IS ONE OF THE LIMITED NUMBER OF PERSONS WHO HAVE
DEVELOPED A BUSINESS SUCH AS THE BUSINESS, AND (V)  THE BUSINESS IS NATIONAL IN
SCOPE.  EXECUTIVE FURTHER ACKNOWLEDGES THAT HIS DUTIES FOR THE EMPLOYER INCLUDE
THE DUTY TO DEVELOP AND MAINTAIN CLIENT, CUSTOMER, EMPLOYEE, AND OTHER BUSINESS
RELATIONSHIPS ON BEHALF OF THE EMPLOYER; AND THAT ACCESS TO AND DEVELOPMENT OF
THOSE CLOSE BUSINESS RELATIONSHIPS FOR THE EMPLOYER RENDER HIS SERVICES SPECIAL,
UNIQUE AND EXTRAORDINARY.  IN RECOGNITION THAT THE GOOD WILL AND BUSINESS
RELATIONSHIPS DESCRIBED HEREIN ARE VALUABLE TO THE EMPLOYER, AND THAT LOSS OF OR
DAMAGE TO THOSE RELATIONSHIPS WOULD DESTROY OR DIMINISH THE VALUE OF THE
EMPLOYER, AND IN CONSIDERATION OF THE COMPENSATION (INCLUDING SEVERANCE)
ARRANGEMENTS HEREUNDER, AND OTHER GOOD AND VALUABLE CONSIDERATION THE RECEIPT
AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED BY EXECUTIVE, EXECUTIVE AGREES
AS FOLLOWS:


 


(A)           CONFIDENTIALITY.  DURING THE TERM OF THIS AGREEMENT (INCLUDING ANY
RENEWALS), AND AT ALL TIMES THEREAFTER, EXECUTIVE SHALL MAINTAIN THE
CONFIDENTIALITY OF ALL CONFIDENTIAL OR PROPRIETARY INFORMATION OF THE EMPLOYER
(“CONFIDENTIAL INFORMATION”), AND, EXCEPT IN FURTHERANCE OF THE BUSINESS OF THE
EMPLOYER OR AS SPECIFICALLY REQUIRED BY LAW OR BY COURT ORDER, HE SHALL NOT
DIRECTLY OR INDIRECTLY DISCLOSE ANY SUCH INFORMATION TO ANY PERSON OR ENTITY;
NOR SHALL HE USE CONFIDENTIAL INFORMATION FOR ANY PURPOSE EXCEPT FOR THE BENEFIT
OF THE EMPLOYER.  FOR PURPOSES OF THIS AGREEMENT, “CONFIDENTIAL INFORMATION”
INCLUDES, WITHOUT LIMITATION:  CLIENT OR CUSTOMER LISTS, IDENTITIES, CONTACTS,
BUSINESS AND FINANCIAL INFORMATION (EXCLUDING THOSE OF EXECUTIVE PRIOR TO
EMPLOYMENT WITH EMPLOYER); INVESTMENT STRATEGIES; PRICING INFORMATION OR
POLICIES, FEES OR COMMISSION ARRANGEMENTS OF THE EMPLOYER; MARKETING PLANS,
PROJECTIONS, PRESENTATIONS OR STRATEGIES OF THE EMPLOYER; FINANCIAL AND BUDGET
INFORMATION OF THE EMPLOYER; NEW PERSONNEL ACQUISITION PLANS; AND ALL OTHER
BUSINESS RELATED INFORMATION WHICH HAS NOT BEEN PUBLICLY DISCLOSED BY THE
EMPLOYER.  THIS RESTRICTION SHALL APPLY REGARDLESS OF WHETHER SUCH CONFIDENTIAL
INFORMATION IS IN WRITTEN, GRAPHIC, RECORDED, PHOTOGRAPHIC, DATA OR ANY MACHINE
READABLE FORM OR IS ORALLY CONVEYED TO, OR MEMORIZED BY, EXECUTIVE.


 


(B)           PROHIBITED ACTIVITIES.  BECAUSE EXECUTIVE’S SERVICES TO THE
EMPLOYER ARE ESSENTIAL AND BECAUSE EXECUTIVE HAS ACCESS TO THE EMPLOYER’S
CONFIDENTIAL INFORMATION, EXECUTIVE COVENANTS AND AGREES THAT:


 


(I)            DURING THE EMPLOYMENT PERIOD, AND FOR THE ONE-YEAR PERIOD
FOLLOWING THE TERMINATION OF EXECUTIVE BY EITHER PARTY FOR ANY REASON INCLUDING
THE EXPIRATION OF THE TERM OF THIS AGREEMENT, EXECUTIVE WILL NOT, ANYWHERE IN
THE UNITED STATES, WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD WHICH SHALL
INCLUDE THE UNANIMOUS CONSENT OF THE DIRECTORS OTHER THAN ANY OTHER OFFICER OF
THE EMPLOYER, DIRECTLY OR INDIRECTLY (INDIVIDUALLY, OR THROUGH OR ON BEHALF OF
ANOTHER ENTITY AS OWNER, PARTNER, AGENT, EMPLOYEE, CONSULTANT, OR IN ANY OTHER
CAPACITY), ENGAGE, PARTICIPATE OR ASSIST, AS AN OWNER, PARTNER, EMPLOYEE,
CONSULTANT, DIRECTOR, OFFICER, TRUSTEE OR AGENT, IN ANY ELEMENT OF THE BUSINESS,
SUBJECT, HOWEVER, TO SECTION 8(C) BELOW; AND


 


(II)           DURING THE EMPLOYMENT PERIOD, AND DURING (X) THE TWO-YEAR PERIOD
FOLLOWING THE TERMINATION OF EXECUTIVE BY EITHER PARTY FOR ANY REASON (INCLUDING
THE EXPIRATION OF THE TERM OF THE AGREEMENT) IN THE CASE OF CLAUSE (A) BELOW, OR
(Y) THE ONE-YEAR PERIOD FOLLOWING SUCH TERMINATION IN THE CASE OF CLAUSE (B)
BELOW, EXECUTIVE WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD WHICH
SHALL INCLUDE THE UNANIMOUS CONSENT OF THE DIRECTORS WHO ARE NOT OFFICERS OF THE
EMPLOYER, DIRECTLY OR INDIRECTLY (INDIVIDUALLY, OR THROUGH OR ON BEHALF OF
ANOTHER ENTITY AS OWNER, PARTNER, AGENT, EMPLOYEE, CONSULTANT, OR IN ANY OTHER
CAPACITY), (A) SOLICIT, ENCOURAGE, OR ENGAGE IN ANY ACTIVITY TO INDUCE ANY
EMPLOYEE OF THE EMPLOYER TO TERMINATE EMPLOYMENT WITH THE EMPLOYER, OR TO BECOME
EMPLOYED BY, OR TO ENTER INTO A BUSINESS RELATIONSHIP WITH, ANY

 

10

--------------------------------------------------------------------------------


 


OTHER PERSON OR ENTITY, OR (B) ENGAGE IN ANY ACTIVITY INTENTIONALLY TO INTERFERE
WITH, DISRUPT OR DAMAGE THE BUSINESS OF THE EMPLOYER, OR ITS RELATIONSHIPS WITH
ANY CLIENT, SUPPLIER OR OTHER BUSINESS RELATIONSHIP OF THE EMPLOYER.  FOR
PURPOSES OF THIS SUBSECTION, THE TERM “EMPLOYEE” MEANS ANY INDIVIDUAL WHO IS AN
EMPLOYEE OF OR CONSULTANT TO THE EMPLOYER (OR ANY AFFILIATE) DURING THE
SIX-MONTH PERIOD PRIOR TO EXECUTIVE’S LAST DAY OF EMPLOYMENT.


 


(C)           OTHER INVESTMENTS.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, EXECUTIVE IS NOT PROHIBITED BY THIS SECTION 8 FROM MAKING
INVESTMENTS, (I) EXPRESSLY DISCLOSED TO THE EMPLOYER IN WRITING BEFORE THE DATE
HEREOF; (II) SOLELY FOR INVESTMENT PURPOSES AND WITHOUT PARTICIPATING IN THE
BUSINESS IN WHICH THE INVESTMENTS ARE MADE, IN ANY ENTITY THAT ENGAGES, DIRECTLY
OR INDIRECTLY, IN THE ACQUISITION, DEVELOPMENT, CONSTRUCTION, OPERATION,
MANAGEMENT, FINANCING OR LEASING OF OFFICE REAL ESTATE PROPERTIES, REGARDLESS OF
WHERE THEY ARE LOCATED, IF (X) EXECUTIVE’S AGGREGATE INVESTMENT IN EACH SUCH
ENTITY CONSTITUTES LESS THAN ONE PERCENT OF THE EQUITY OWNERSHIP OF SUCH ENTITY,
(Y) THE INVESTMENT IN THE ENTITY IS IN SECURITIES TRADED ON ANY NATIONAL
SECURITIES EXCHANGE OR THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.
AUTOMATED QUOTATION SYSTEM, AND (Z) EXECUTIVE IS NOT A CONTROLLING PERSON OF, OR
A MEMBER OF A GROUP WHICH CONTROLS, SUCH ENTITY; OR (III) IF (A) EXCEPT WITH THE
PRIOR WRITTEN CONSENT OF THE EMPLOYER, HE HAS LESS THAN A 25% INTEREST IN THE
INVESTMENT IN QUESTION, (B) EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE
EMPLOYER, HE DOES NOT HAVE THE ROLE OF A GENERAL PARTNER OR MANAGING MEMBER, OR
ANY SIMILAR ROLE, (C) THE INVESTMENT IS NOT AN APPROPRIATE INVESTMENT
OPPORTUNITY FOR THE EMPLOYER, AND (D) THE INVESTMENT ACTIVITY IS NOT DIRECTLY
COMPETITIVE WITH THE BUSINESSES OF THE EMPLOYER.


 


(D)           EMPLOYER PROPERTY.  EXECUTIVE ACKNOWLEDGES THAT ALL ORIGINALS AND
COPIES OF MATERIALS, RECORDS AND DOCUMENTS GENERATED BY HIM OR COMING INTO HIS
POSSESSION DURING HIS EMPLOYMENT BY THE EMPLOYER ARE THE SOLE PROPERTY OF THE
EMPLOYER (“EMPLOYER PROPERTY”).  DURING HIS EMPLOYMENT, AND AT ALL TIMES
THEREAFTER, EXECUTIVE SHALL NOT REMOVE, OR CAUSE TO BE REMOVED, FROM THE
PREMISES OF THE EMPLOYER, COPIES OF ANY RECORD, FILE, MEMORANDUM, DOCUMENT,
COMPUTER RELATED INFORMATION OR EQUIPMENT, OR ANY OTHER ITEM RELATING TO THE
BUSINESS OF THE EMPLOYER, EXCEPT IN FURTHERANCE OF HIS DUTIES UNDER THIS
AGREEMENT.  WHEN EXECUTIVE TERMINATES HIS EMPLOYMENT WITH THE EMPLOYER, OR UPON
REQUEST OF THE EMPLOYER AT ANY TIME, EXECUTIVE SHALL PROMPTLY DELIVER TO THE
EMPLOYER ALL ORIGINALS AND COPIES OF EMPLOYER PROPERTY IN HIS POSSESSION OR
CONTROL AND SHALL NOT RETAIN ANY ORIGINALS OR COPIES IN ANY FORM.


 


(E)           NO DISPARAGEMENT.  FOR ONE YEAR FOLLOWING TERMINATION OF
EXECUTIVE’S EMPLOYMENT FOR ANY REASON, EXECUTIVE SHALL NOT INTENTIONALLY
DISCLOSE OR CAUSE TO BE DISCLOSED ANY NEGATIVE, ADVERSE OR DEROGATORY COMMENTS
OR INFORMATION ABOUT (I) THE EMPLOYER AND ITS PARENT, AFFILIATES OR
SUBSIDIARIES, IF ANY; (II) ANY PRODUCT OR SERVICE PROVIDED BY THE EMPLOYER AND
ITS PARENT, AFFILIATES OR SUBSIDIARIES, IF ANY; OR (III) THE EMPLOYER’S AND ITS
PARENT’S, AFFILIATES’ OR SUBSIDIARIES’ PROSPECTS FOR THE FUTURE.  FOR ONE YEAR
FOLLOWING TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE EMPLOYER
SHALL NOT DISCLOSE OR CAUSE TO BE DISCLOSED ANY NEGATIVE, ADVERSE OR DEROGATORY
COMMENTS OR INFORMATION ABOUT EXECUTIVE.  NOTHING IN THIS SECTION SHALL PROHIBIT
EITHER THE EMPLOYER OR EXECUTIVE FROM TESTIFYING TRUTHFULLY IN ANY LEGAL OR
ADMINISTRATIVE PROCEEDING.


 


(F)            REMEDIES.  EXECUTIVE DECLARES THAT THE FOREGOING LIMITATIONS IN
SECTIONS 8(A) THROUGH 8(F) ABOVE ARE REASONABLE AND NECESSARY FOR THE ADEQUATE
PROTECTION OF THE BUSINESS AND THE GOODWILL OF THE EMPLOYER.  IF ANY RESTRICTION
CONTAINED IN THIS SECTION 8 SHALL BE DEEMED TO BE INVALID, ILLEGAL OR
UNENFORCEABLE BY REASON OF THE EXTENT, DURATION OR SCOPE THEREOF, OR OTHERWISE,
THEN THE COURT MAKING SUCH DETERMINATION SHALL HAVE THE RIGHT TO REDUCE SUCH
EXTENT, DURATION, SCOPE, OR OTHER PROVISIONS HEREOF TO MAKE THE RESTRICTION
CONSISTENT WITH APPLICABLE LAW, AND IN ITS REDUCED FORM SUCH RESTRICTION SHALL
THEN BE ENFORCEABLE IN THE MANNER CONTEMPLATED HEREBY.  IN

 

11

--------------------------------------------------------------------------------


 


THE EVENT THAT EXECUTIVE BREACHES ANY OF THE PROMISES CONTAINED IN THIS
SECTION 8, EXECUTIVE ACKNOWLEDGES THAT THE EMPLOYER’S REMEDY AT LAW FOR DAMAGES
WILL BE INADEQUATE AND THAT THE EMPLOYER WILL BE ENTITLED TO SPECIFIC
PERFORMANCE, A TEMPORARY RESTRAINING ORDER OR PRELIMINARY INJUNCTION TO PREVENT
EXECUTIVE’S PROSPECTIVE OR CONTINUING BREACH AND TO MAINTAIN THE STATUS QUO. 
THE EXISTENCE OF THIS RIGHT TO INJUNCTIVE RELIEF, OR OTHER EQUITABLE RELIEF, OR
THE EMPLOYER’S EXERCISE OF ANY OF THESE RIGHTS, SHALL NOT LIMIT ANY OTHER RIGHTS
OR REMEDIES THE EMPLOYER MAY HAVE IN LAW OR IN EQUITY, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO ARBITRATION CONTAINED IN SECTION 9 HEREOF AND THE RIGHT
TO COMPENSATORY AND MONETARY DAMAGES.  EXECUTIVE HEREBY AGREES TO WAIVE HIS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION COMMENCED TO ENFORCE THE TERMS
OF THIS AGREEMENT.  EXECUTIVE SHALL HAVE REMEDIES COMPARABLE TO THOSE OF THE
EMPLOYER AS SET FORTH ABOVE IN THIS SECTION 8(F) IF THE EMPLOYER BREACHES
SECTION 8(E).


 


(G)           TRANSITION.  REGARDLESS OF THE REASON FOR HIS DEPARTURE FROM THE
EMPLOYER, EXECUTIVE AGREES THAT AT THE EMPLOYER’S SOLE COSTS AND EXPENSE, FOR A
PERIOD OF NOT MORE THAN 30 DAYS AFTER TERMINATION OF EXECUTIVE, HE SHALL TAKE
ALL STEPS REASONABLY REQUESTED BY THE EMPLOYER TO EFFECT A SUCCESSFUL TRANSITION
OF CLIENT AND CUSTOMER RELATIONSHIPS TO THE PERSON OR PERSONS DESIGNATED BY THE
EMPLOYER, SUBJECT TO EXECUTIVE’S OBLIGATIONS TO HIS NEW EMPLOYER.


 


(H)           COOPERATION WITH RESPECT TO LITIGATION.  DURING THE EMPLOYMENT
PERIOD AND AT ALL TIMES THEREAFTER, EXECUTIVE AGREES TO GIVE PROMPT WRITTEN
NOTICE TO THE EMPLOYER OF ANY CLAIM RELATING TO THE EMPLOYER AND TO COOPERATE
FULLY, IN GOOD FAITH AND TO THE BEST OF HIS ABILITY WITH THE EMPLOYER IN
CONNECTION WITH ANY AND ALL PENDING, POTENTIAL OR FUTURE CLAIMS, INVESTIGATIONS
OR ACTIONS WHICH DIRECTLY OR INDIRECTLY RELATE TO ANY ACTION, EVENT OR ACTIVITY
ABOUT WHICH EXECUTIVE MAY HAVE KNOWLEDGE IN CONNECTION WITH OR AS A RESULT OF
HIS EMPLOYMENT BY THE EMPLOYER HEREUNDER.  SUCH COOPERATION WILL INCLUDE ALL
ASSISTANCE THAT THE EMPLOYER, ITS COUNSEL OR ITS REPRESENTATIVES MAY REASONABLY
REQUEST, INCLUDING REVIEWING DOCUMENTS, MEETING WITH COUNSEL, PROVIDING FACTUAL
INFORMATION AND MATERIAL, AND APPEARING OR TESTIFYING AS A WITNESS; PROVIDED,
HOWEVER, THAT THE EMPLOYER WILL REIMBURSE EXECUTIVE FOR ALL REASONABLE EXPENSES,
INCLUDING TRAVEL, LODGING AND MEALS, INCURRED BY HIM IN FULFILLING HIS
OBLIGATIONS UNDER THIS SECTION 8(H) AND, EXCEPT AS MAY BE REQUIRED BY LAW OR BY
COURT ORDER, SHOULD EXECUTIVE THEN BE EMPLOYED BY AN ENTITY OTHER THAN THE
EMPLOYER, SUCH COOPERATION WILL NOT MATERIALLY INTERFERE WITH EXECUTIVE’S THEN
CURRENT EMPLOYMENT.


 


(I)            SURVIVAL.  THE PROVISIONS OF THIS SECTION 8 SHALL SURVIVE
TERMINATION OF EXECUTIVE’S EMPLOYMENT ANY OTHER PROVISIONS RELATING TO THE
ENFORCEMENT THEREOF.


 


9.             ARBITRATION.  ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE BREACH OF THIS AGREEMENT (OTHER THAN A CONTROVERSY OR
CLAIM ARISING UNDER SECTION 8, TO THE EXTENT NECESSARY FOR THE EMPLOYER (OR ITS
AFFILIATES, WHERE APPLICABLE) TO AVAIL ITSELF OF THE RIGHTS AND REMEDIES
REFERRED TO IN SECTION 8(F)) THAT IS NOT RESOLVED BY EXECUTIVE AND THE EMPLOYER
(OR ITS AFFILIATES, WHERE APPLICABLE) SHALL BE SUBMITTED TO ARBITRATION IN NEW
YORK, NEW YORK IN ACCORDANCE WITH NEW YORK LAW AND THE PROCEDURES OF THE
AMERICAN ARBITRATION ASSOCIATION.  THE DETERMINATION OF THE ARBITRATOR(S) SHALL
BE CONCLUSIVE AND BINDING ON THE EMPLOYER (OR ITS AFFILIATES, WHERE APPLICABLE)
AND EXECUTIVE AND JUDGMENT MAY BE ENTERED ON THE ARBITRATOR(S)’ AWARD IN ANY
COURT HAVING JURISDICTION.


 


10.           CONFLICTING AGREEMENTS.  EXECUTIVE HEREBY REPRESENTS AND WARRANTS
THAT THE EXECUTION OF THIS AGREEMENT AND THE PERFORMANCE OF HIS OBLIGATIONS
HEREUNDER WILL NOT BREACH OR BE IN CONFLICT WITH ANY OTHER AGREEMENT TO WHICH HE
IS A PARTY OR IS BOUND, AND THAT HE IS NOT NOW SUBJECT TO ANY COVENANTS AGAINST
COMPETITION OR SIMILAR COVENANTS WHICH WOULD AFFECT THE PERFORMANCE OF HIS
OBLIGATIONS HEREUNDER.

 

12

--------------------------------------------------------------------------------


 


11.           NO DUPLICATION OF PAYMENTS.  EXECUTIVE SHALL NOT BE ENTITLED TO
RECEIVE DUPLICATE PAYMENTS UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT.


 


12.           NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND AND OR SENT BY PREPAID TELEX, CABLE OR OTHER ELECTRONIC DEVICES OR SENT,
POSTAGE PREPAID, BY REGISTERED OR CERTIFIED MAIL OR TELECOPY OR OVERNIGHT
COURIER SERVICE AND SHALL BE DEEMED GIVEN WHEN SO DELIVERED BY HAND, TELEXED,
CABLED OR TELECOPIED, OR IF MAILED, THREE DAYS AFTER MAILING (ONE BUSINESS DAY
IN THE CASE OF EXPRESS MAIL OR OVERNIGHT COURIER SERVICE), AS FOLLOWS:


 


(A)           IF TO EXECUTIVE:


 

Gregory F. Hughes, at the address shown on the execution page hereof.

 


(B)           IF TO THE EMPLOYER:


 

SL Green Realty Corp.
420 Lexington Avenue
New York, New York 10170

Attn:  General Counsel

 

With a copy to:

 

Clifford Chance US LLP

200 Park Avenue

New York, New York  10166

Attention:  Robert E. King, Jr.

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 


13.           AMENDMENTS.  NO AMENDMENT, MODIFICATION OR WAIVER IN RESPECT OF
THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IT SHALL BE IN WRITING AND SIGNED BY
THE PARTY AGAINST WHOM SUCH AMENDMENT, MODIFICATION OR WAIVER IS SOUGHT.


 


14.           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT (OR ANY PORTION
THEREOF) OR THE APPLICATION OF ANY SUCH PROVISION (OR ANY PORTION THEREOF) TO
ANY PERSON OR CIRCUMSTANCES SHALL BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT BY A COURT OF COMPETENT JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION HEREOF (OR THE REMAINING
PORTION HEREOF) OR THE APPLICATION OF SUCH PROVISION TO ANY OTHER PERSONS OR
CIRCUMSTANCES.


 


15.           WITHHOLDING.  THE EMPLOYER SHALL BE ENTITLED TO WITHHOLD FROM ANY
PAYMENTS OR DEEMED PAYMENTS ANY AMOUNT OF TAX WITHHOLDING IT DETERMINES TO BE
REQUIRED BY LAW.


 


16.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF BOTH PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, INCLUDING ANY CORPORATION WITH WHICH OR INTO WHICH THE EMPLOYER MAY BE
MERGED OR WHICH MAY SUCCEED TO ITS ASSETS OR BUSINESS, PROVIDED, HOWEVER, THAT
THE OBLIGATIONS OF EXECUTIVE ARE PERSONAL AND SHALL NOT BE ASSIGNED BY HIM. 
THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE’S
PERSONAL AND LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, ASSIGNS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES.

 

13

--------------------------------------------------------------------------------


 


17.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE 
COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME  AGREEMENT, AND
SHALL BECOME EFFECTIVE WHEN ONE OR MORE SUCH  COUNTERPARTS HAVE BEEN SIGNED BY
EACH OF THE PARTIES AND  DELIVERED TO THE OTHER PARTY.


 


18.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND  CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK  APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN  SUCH STATE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES OF  SUCH STATE.


 


19.           CHOICE OF VENUE.  EXECUTIVE AGREES TO SUBMIT TO THE  JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN  DISTRICT OF NEW YORK OR
THE SUPREME COURT OF THE STATE OF NEW  YORK, NEW YORK COUNTY, FOR THE PURPOSE OF
ANY ACTION TO ENFORCE  ANY OF THE TERMS OF THIS AGREEMENT.


 


20.           PARACHUTES.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IF ALL OR ANY PORTION OF THE PAYMENTS AND BENEFITS PROVIDED UNDER
THIS AGREEMENT (INCLUDING WITHOUT LIMITATION ANY ACCELERATED VESTING), OR ANY
OTHER PAYMENTS AND BENEFITS WHICH EXECUTIVE RECEIVES OR IS ENTITLED TO RECEIVE
FROM THE EMPLOYER OR AN AFFILIATE, OR ANY COMBINATION OF THE FOREGOING, WOULD
CONSTITUTE AN EXCESS “PARACHUTE PAYMENT” WITHIN THE MEANING OF SECTION 280G OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (WHETHER OR NOT UNDER
AN EXISTING PLAN, ARRANGEMENT OR OTHER AGREEMENT) (EACH SUCH PARACHUTE PAYMENT,
A “PARACHUTE PAYMENT”), AND WOULD RESULT IN THE IMPOSITION ON EXECUTIVE OF AN
EXCISE TAX UNDER SECTION 4999 OF THE CODE OR ANY SUCCESSOR THERETO, THEN, IN
ADDITION TO ANY OTHER BENEFITS TO WHICH EXECUTIVE IS ENTITLED UNDER THIS
AGREEMENT, EXECUTIVE SHALL BE PAID BY THE EMPLOYER AN AMOUNT IN CASH EQUAL TO
THE SUM OF THE EXCISE TAXES PAYABLE BY EXECUTIVE BY REASON OF RECEIVING
PARACHUTE PAYMENTS PLUS THE AMOUNT NECESSARY TO PUT EXECUTIVE IN THE SAME
AFTER-TAX POSITION (TAKING INTO ACCOUNT ANY AND ALL APPLICABLE FEDERAL, STATE
AND LOCAL EXCISE, INCOME OR OTHER TAXES AT THE HIGHEST POSSIBLE APPLICABLE RATES
ON SUCH PARACHUTE PAYMENTS (INCLUDING WITHOUT LIMITATION ANY PAYMENTS UNDER THIS
SECTION 20)) AS IF NO EXCISE TAXES HAD BEEN IMPOSED WITH RESPECT TO PARACHUTE
PAYMENTS (THE “PARACHUTE GROSS-UP”).  THE AMOUNT OF ANY PAYMENT UNDER THIS
SECTION 20 SHALL BE COMPUTED BY A CERTIFIED PUBLIC ACCOUNTING FIRM OF NATIONAL
REPUTATION REASONABLY SELECTED BY THE EMPLOYER.  EXECUTIVE AND THE EMPLOYER WILL
PROVIDE THE ACCOUNTING FIRMS WITH ALL INFORMATION WHICH ANY ACCOUNTING FIRM
REASONABLY DEEMS NECESSARY IN COMPUTING THE PARACHUTE GROSS-UP TO BE MADE
AVAILABLE TO EXECUTIVE.  IN THE EVENT THAT THE INTERNAL REVENUE SERVICE OR A
COURT, AS APPLICABLE, FINALLY AND IN A DECISION THAT HAS BECOME UNAPPEALABLE,
DETERMINES THAT A GREATER OR LESSER AMOUNT OF TAX IS DUE, THEN THE EMPLOYER
SHALL WITHIN FIVE BUSINESS DAYS THEREAFTER SHALL PAY THE ADDITIONAL AMOUNTS, OR
EXECUTIVE WITHIN FIVE BUSINESS DAYS AFTER RECEIVING A REFUND SHALL PAY OVER THE
AMOUNT REFUNDED TO THE EMPLOYER, RESPECTIVELY; PROVIDED THAT (I) EXECUTIVE SHALL
NOT INITIATE ANY PROCEEDING OR OTHER CONTESTS REGARDING THESE MATTERS, OTHER
THAN AT THE DIRECTION OF THE EMPLOYER, AND SHALL PROVIDE NOTICE TO THE EMPLOYER
OF ANY PROCEEDING OR OTHER CONTEST REGARDING THESE MATTERS INITIATED BY THE
INTERNAL REVENUE SERVICE, AND (II) THE EMPLOYER SHALL BE ENTITLED TO DIRECT AND
CONTROL ALL SUCH PROCEEDING AND OTHER CONTESTS, IF IT COMMITS TO AND DOES PAY
ALL COSTS (INCLUDING WITHOUT LIMITATION LEGAL AND OTHER PROFESSIONAL FEES)
ASSOCIATED THEREWITH.


 


21.           ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE PARTIES HERETO WITH  RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ALL PRIOR  AGREEMENTS AND UNDERSTANDINGS RELATING TO SUCH
SUBJECT MATTER.  THE PARTIES HERETO SHALL NOT BE LIABLE OR BOUND TO ANY OTHER 
PARTY IN ANY MANNER BY ANY REPRESENTATIONS, WARRANTIES OR COVENANTS RELATING TO
SUCH SUBJECT MATTER EXCEPT AS SPECIFICALLY SET FORTH HEREIN.


 


22.           PARAGRAPH HEADINGS.  SECTION HEADINGS USED IN THIS  AGREEMENT ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND WILL  NOT AFFECT THE MEANING OF
ANY PROVISION OF THIS AGREEMENT.

 

14

--------------------------------------------------------------------------------


 


23.           BOARD APPROVAL.  EMPLOYER REPRESENTS THAT THE BOARD HAS APPROVED
THE ECONOMIC TERMS OF THIS AGREEMENT.


 


IN WITNESS WHEREOF, THIS AGREEMENT IS ENTERED INTO AS OF THE DATE AND YEAR FIRST
WRITTEN ABOVE, AND IS BEING EXECUTED ON MARCH 10, 2004.


 

 

 

SL GREEN REALTY CORP.

 

 

 

By:

 

 

 

 

Name:

 

 

TITLE:

 

 

 

 

Gregory F. Hughes

 

[to be deleted from all public filings:]

 

 

 

 

15

--------------------------------------------------------------------------------